MEMORANDUM **
Orlando Nava Pena, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s decision denying his application for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review de novo claims of constitutional violations in immigration proceedings. Ram v. INS, 243 F.3d 510, 516 (9th Cir.2001). We deny the petition for review.
Nava Pena’s contention that the agency violated his right to equal protection by not allowing him to apply for suspension of deportation is unavailing. Nava Pena was served with a Notice to Appear in 2004, when suspension relief was no longer available. See Vasquez-Zavala v. Ashcroft, 324 F.3d 1105, 1107-08 (9th Cir.2003) (initiation of removal proceedings rather than deportation proceedings does not violate due process); Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 602-03 (9th Cir.2002) (rejecting equal protection claim and up*411holding congressional “line-drawing” decisions that are rationally related to a legitimate government purpose).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.